FILED
                              NOT FOR PUBLICATION                           DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 In the Matter of: AMR MOHSEN,                    No. 08-60031

                Debtor.                           BAP No. NC-07-1188-McPaMk


                                                  MEMORANDUM *
 AMR MOHSEN,

                Appellant,

   v.

 CAROL WU, Chapter 7 Trustee; et al.,

                Appellees.



                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
              McManus, Pappas, and Markell, Bankruptcy Judges, Presiding

                             Submitted November 17, 2009 **



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
            The panel unanimously finds this case suitable for decision without
oral argument, and we therefore deny Mohsen’s request for oral argument. See
Fed. R. App. P. 34(a)(2).

LS/Research
Before:       ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Amr Mohsen appeals pro se from the judgment of the Bankruptcy Appellate

Panel (“BAP”) affirming the bankruptcy court’s order approving settlement of

litigation between the bankruptcy trustee and the insurer of Mohsen’s fire-damaged

home. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo

the BAP’s decision, Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1222-23 (9th

Cir. 1999), and we affirm.

       The bankruptcy court did not abuse its discretion by approving the

settlement because the record reflects the weaknesses of the lawsuit and the benefit

of avoiding the delays, expense, and uncertainty of continued litigation. See

Martin v. Kane (In re A&C Props.), 784 F.2d 1377, 1381 (9th Cir. 1986) (stating

that where the record supports the fairness, reasonableness, and adequacy of the

settlement, the bankruptcy court’s approval of the settlement should be affirmed).

Contrary to Mohsen’s contention, the bankruptcy court’s failure to address his

objections to the settlement explicitly was also not an abuse of discretion. Id. at

1383-84.

       Mohsen’s due process contention fails because he availed himself of the

opportunity to present written objections to the bankruptcy court. See Partington



LS/Research                                2
v. Gedan, 961 F.2d 852, 865 (9th Cir. 1992) (recognizing that due process does not

necessarily require the opportunity to present arguments orally).

       Mohsen’s request for judicial notice is denied. See Santa Monica Food Not

Bombs v. City of Santa Monica, 450 F.3d 1022, 1025 n.2 (9th Cir. 2006) (declining

to take judicial notice of documents that were not relevant to the resolution of the

appeal).

       Mohsen’s remaining contentions are unavailing.

       AFFIRMED.




LS/Research                                3